Exhibit 10.1

SUPPORT AGREEMENT

SUPPORT AGREEMENT, dated as of July 24, 2006 (this “Agreement”), among the
shareholders listed on the signature page(s) hereto (collectively, the
“Shareholders” and each individually, a “Shareholder”), and Gladiator
Corporation, a Delaware corporation (the “Parent”). Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to them
in the Merger Agreement referred to below.

WHEREAS, as of the date hereof, the Shareholders own of record and beneficially
(within the meaning of Rule 13d-3 of the Exchange Act) the shares of capital
stock of the Company set forth on Schedule A hereto (the “Shares”);

WHEREAS, concurrently with the execution of this Agreement, Parent and
WatchGuard Technologies, Inc., a Delaware corporation, (the “Company”) are
entering into an Agreement and Plan of Merger, dated as of the date hereof, as
it may be amended from time to time (the “Merger Agreement”), pursuant to which,
upon the terms and subject to the conditions thereof, a subsidiary of Parent
will be merged with and into the Company, and the Company will be the surviving
corporation (the “Merger”); and

WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, Parent has required that the Shareholders agree, and in order to
induce Parent to enter into the Merger Agreement the Shareholders are willing,
to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:

Section 1. Agreement to Vote Shares.

(a) Each Shareholder covenants and agrees that until the termination of this
Agreement in accordance with the terms hereof, such Shareholder shall (a) when a
meeting of the Company’s shareholders is held, appear at such meeting (in person
or by proxy) or otherwise cause all Shares and any New Shares (as defined below)
to be counted as present thereat for the purpose of establishing a quorum and
(b) vote (or cause to be voted) the Shares and any New Shares or, in the case of
an action by written consent in lieu of a meeting, exercise its right to consent
(i) in favor of adoption of the Merger Agreement and approval of the
transactions contemplated thereby; (ii) against the approval of any proposal
made in opposition to or in competition with the consummation of the Merger and
the Merger Agreement, (iii) against any proposal that would reasonably lead to
or result in the conditions of the Company’s or Parent’s or Merger Sub’s
obligations under the Merger Agreement not being fulfilled; (iv) against the
adoption of any reorganization, recapitalization, liquidation or winding up of
the Company or any other extraordinary transaction involving the Company;
(v) against any Competing Transaction (as defined in the Merger Agreement); and
(vi) against the election of a group of individuals to replace a majority or
more of the individuals presently on the Board of Directors of the Company (each
item set forth in the foregoing clauses (i) through (vi), a “Proposed Matter”)
at every meeting of shareholders of Company called (and at every postponement or
adjournment thereof) or action by written consent taken with respect to any
Proposed Matter.



--------------------------------------------------------------------------------

Prior to the termination of this Agreement, each Shareholder covenants and
agrees not to enter into any agreement or understanding with any person to vote
or give instructions in any manner inconsistent with the terms of this
Agreement. The provisions of this Section 1 shall apply to all Shares and New
Shares owned by each Shareholder as of the record date for the vote on any
Proposed Matter.

(b) Each Shareholder further agrees that, until the termination of this
Agreement, (Y) such Shareholder will not, and will not permit any entity under
such Shareholder’s control to, (A) solicit proxies or become a “participant” in
a “solicitation” (as such terms are defined in Rule 14A under the Exchange Act)
with respect to an Opposing Proposal (as defined below), (B) initiate a
shareholders’ vote with respect to an Opposing Proposal or (C) become a member
of a “group” (as such term is used in Section 13(d) of the Exchange Act) with
respect to any voting securities of the Company with respect to an Opposing
Proposal. For the purposes of this Agreement, an “Opposing Proposal” means any
action or proposal described in clauses (ii) through (vi) of Section 1(a).

(c) New Shares shall be subject to the terms and conditions of this Agreement to
the same extent as if they constituted Shares. “New Shares” means:

(i) any shares of capital stock or voting securities of the Company that
Shareholder purchases or with respect to which Shareholder otherwise acquires
beneficial ownership (whether through the exercise of any options, warrants or
other rights to purchase shares of Company Common Stock or otherwise) after the
date of this Agreement and prior to the termination of this Agreement; and

(ii) any shares of capital stock or voting securities of the Company that
Shareholder becomes the beneficial owner of as a result of any change in Company
Common Stock by reason of a stock dividend, stock split, split-up,
recapitalization, reorganization, business combination, consolidation, exchange
of shares, or any similar transaction or other change in the capital structure
of the Company affecting Company Common Stock.

Section 2. Irrevocable Proxy. Each Shareholder has delivered to Parent a duly
executed proxy in the form attached hereto as Exhibit A (the “Proxy”), such
Proxy covering the issued and outstanding Shares and all issued and outstanding
New Shares in respect of which such Shareholder is the beneficial holder and is
entitled to vote at each meeting of the shareholders of the Company (including,
without limitation, each written consent in lieu of a meeting) prior to the
termination of this Agreement. Upon the execution of this Agreement by such
Shareholder, such Shareholder hereby revokes any and all prior proxies or powers
of attorney given by such Shareholder with respect to voting of the Shares on
the matters referred to in Section 1 and agrees not to grant any subsequent
proxies or powers of attorney with respect to the voting of the Shares on the
matters referred to in Section 1 until after the Expiration Date. Each
Shareholder understands and acknowledges that Parent is entering into the Merger
Agreement in reliance upon the Shareholder’s execution and delivery of this
Agreement and the Proxy. Each Shareholder hereby affirms that the Proxy is given
in consideration of Parent entering into the Merger Agreement and incurring
related fees and expenses, and that such Proxy is given to secure the
performance of the duties of such Shareholder under this Agreement. Except as
otherwise provided for herein, each Shareholder hereby (i) affirms that the
Proxy is

 

2



--------------------------------------------------------------------------------

coupled with an interest and may under no circumstances be revoked prior to the
Expiration Date, and (ii) ratifies and confirms that the Proxies appointed
hereunder may lawfully do or cause to be done by virtue hereof. The power of
attorney granted by each Shareholder herein is a durable power of attorney and
shall survive the dissolution, bankruptcy, death or incapacity of such
Shareholder. Notwithstanding any other provisions of this Agreement, the Proxy
granted hereunder shall automatically terminate upon the termination of this
Agreement.

Section 3. Transfer of Shares.

(a) Until this Agreement is terminated, each Shareholder covenants and agrees
that such Shareholder will not directly or indirectly (i) sell, assign, transfer
(including by merger, testamentary disposition, interspousal disposition
pursuant to a domestic relations proceeding or otherwise by operation of law),
pledge, exchange, hypothecate, encumber or otherwise dispose of any of the
Shares or New Shares, (ii) deposit any of the Shares or New Shares into a voting
trust or enter into a voting agreement or arrangement with respect to the Shares
or New Shares or grant any proxy or power of attorney with respect thereto that
is inconsistent with this Agreement, (iii) enter into any contract, option,
agreement, commitment, understanding or other arrangement or undertaking with
respect to the direct or indirect sale, assignment, transfer, pledge,
encumbrance or other disposition of any Shares or New Shares (each, a
“Transfer”), (iv) take any other action that would in any way restrict, limit or
interfere with the Shareholder’s obligations under this Agreement or the
transactions contemplated to be performed by the Shareholder under this
Agreement or (v) seek or solicit, or agree or commit to do, any of the
foregoing. Shareholder agrees to notify Parent promptly, and to provide all
details requested by Parent, if Shareholder shall be approached or solicited,
directly or indirectly, by any Person with respect to the foregoing. Any
Transfer or purported Transfer of share of Company Common Stock in violation of
the foregoing restricts shall be null and void.

(b) Permitted Transfers. Section 3(a) shall not prohibit a transfer of Shares or
New Shares by a Shareholder (i) upon the death of such Shareholder, interspousal
disposition, (ii) for tax or estate planning or charitable gift purposes or if
such Shareholder is a partnership or limited liability company, to one or more
partners or members of such Shareholder to an affiliated corporation under
common control with such Shareholder; provided, however, that a transfer
referred to in this Section 3(b) shall be permitted only if, as a precondition
to such transfer, the transferee agrees in a writing, reasonably satisfactory in
form and substance to Parent, to be bound by the terms of this Agreement and
delivers a Proxy to Parent in substantially the form of the Proxy attached
hereto.

Section 4. Other Offers. Shareholder and its subsidiaries (if any) shall not,
and shall use their best efforts to cause their officers, directors, employees
or other agents (if any) not to, directly or indirectly, (i) solicit, initiate,
facilitate or intentionally encourage the submission of any Competing
Transaction, or (ii) participate in any discussions or negotiations regarding,
or furnish to any Third Party any information or data with respect to or provide
access to the properties, offices, books, records, officers, directors or
employees of, or take any other action to knowingly facilitate, induce or
encourage the making of any proposal that constitutes, or may reasonably be
expected to lead to, any Competing Transaction. Shareholder will promptly notify
Parent after receipt of an Opposing Proposal or any indication that any Person
is considering making an Opposing Proposal or any request for nonpublic
information relating to the Company

 

3



--------------------------------------------------------------------------------

or any of its Subsidiaries or for access to the properties, books or records of
the Company or any of its Subsidiaries by any Person that may be considering
making, or has made, an Opposing Proposal and will keep Parent fully informed of
the status and details of any such Opposing Proposal, indication or request.

Section 5. Appraisal Rights. The Shareholder hereby irrevocably and
unconditionally waives, and agrees not to exercise, any rights (including, but
not limited to, under Section 262 of the General Corporation Law of the State of
Delaware) to demand appraisal of any of the Shares that may arise with respect
to the Merger or any of the other transactions contemplated by the Merger
Agreement.

Section 6. Stop Transfer Order. In furtherance of this Agreement, the
Shareholder shall and hereby does authorize Parent to notify the Company’s
transfer agent that there is a stop transfer restriction with respect to all of
the Shares and that this Agreement places limits on the voting and Transfer of
the Shares; provided, however, that each such notification to the Company’s
transfer agent in accordance with this Section 6 shall provide that the relevant
stop transfer restriction shall not limit the Transfer of Shares by the
Shareholder in compliance with Section 3(b).

Section 7. Representations and Warranties of the Shareholders. Each Shareholder
on his or her own behalf hereby severally represents and warrants to Parent with
respect to such Shareholder and such Shareholder’s ownership of the Shares as
follows:

(a) Ownership of Shares. The Shareholder beneficially owns all of the Shares and
rights to Shares as set forth on Schedule A hereto and has good and marketable
title to such Shares, free and clear of any claims, liens, options, charges,
proxies, pledges voting trusts, agreements, rights, understandings,
arrangements, encumbrances or security interests. The Shareholder beneficially
owns no shares of capital stock or voting securities of the Company, securities
of the Company convertible into or exchangeable for shares of capital stock or
voting securities of the Company or options or other rights to acquire from the
Company any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company other than
the Shares as set forth on Schedule A hereto. The Shareholder has sole voting
power, without restrictions, with respect to all of the Shares. The
Shareholder’s principal residence or place of business is accurately set forth
on the Shareholder’s signature page hereto.

(b) Power, Binding Agreement. The Shareholder has the legal capacity and all
requisite power and authority to enter into and perform all of his or her
obligations under this Agreement. This Agreement has been duly and validly
executed and delivered by the Shareholder and constitutes a valid and binding
obligation of the Shareholder, enforceable against the Shareholder in accordance
with its terms, except as enforcement thereof may be limited against such
Shareholder by (i) bankruptcy, insolvency, reorganization, moratorium and
similar Laws affecting enforcement of creditors’ rights or remedies in general
as from time to time in effect or (ii) the exercise by courts of equity powers.
If the Shareholder is married and the Shares set forth on Schedule A hereto
constitute community property under applicable laws, the Shareholder’s spouse
has consented to this Agreement. If this Agreement is being executed in a
representative or fiduciary capacity, the Shareholder signing this Agreement has
full power and authority to enter into and perform this Agreement.

 

4



--------------------------------------------------------------------------------

(c) No Conflicts. The execution and delivery of this Agreement do not, conflict
with or result in any violation of, or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, any
provision of any loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to the Shareholder, the Shares or any of the Shareholder’s properties or assets.
Except as expressly contemplated hereby, the Shareholder is not a party to, and
the Shares are not subject to or bound in any manner by, any contract or
agreement relating to the Shares, including without limitation, any voting
agreement, option agreement, purchase agreement, shareholders’ agreement,
partnership agreement or voting trust. Except for the expiration or termination
of the waiting period under the HSR Act and informational filings with the
Securities and Exchange Commission, no consent, approval, order or authorization
of, or registration, declaration or filing with, any court, administrative
agency or commission or other governmental authority or instrumentality,
domestic, foreign or supranational, is required by or with respect to the
Shareholder in connection with the execution and delivery of this Agreement or
the consummation by the Shareholder of the transactions contemplated hereby.

(d) Finder’s Fees. No investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Parent or the Company in respect of this
Agreement based upon any arrangement or agreement made by or on the
Shareholder’s behalf.

(e) No Litigation or Orders. There is (a) no action, suit, proceeding, claim,
arbitration or investigation pending before any Governmental Entity or, to the
Shareholder’s actual knowledge, threatened against, and (b) no judgment, decree
or order against, (i) the Shareholder, or (ii) to the Shareholder’s actual
knowledge any of (A) the Shareholder’s Affiliates, (B) any of the Shareholder’s
or his or her Affiliates’ respective properties, (C) any of the Shareholder’s or
his or her Affiliates’ officers or directors (in the case of a corporate entity
(in their capacities as such)), or (D) any of the Shareholder’s or his or her
Affiliates’ respective partners (in the case of a partnership), in the case of
each of (i) and (ii) that, individually or in the aggregate, would reasonably be
expected to impair the Shareholder’s ability to consummate the transactions
contemplated by this Agreement in any material respect.

Section 8. Termination. This Agreement shall terminate upon such date and time
as the Merger Agreement shall have been terminated in accordance with its terms.

Section 9. Fiduciary Duties. Each Shareholder is signing this Agreement solely
in such Shareholder’s capacity as an owner of such Shareholder’s respective
Shares, and nothing herein shall prohibit, prevent or preclude such Shareholder
from taking or not taking any action in such Shareholder’s capacity as an
officer or director of the Company to the extent permitted by the Merger
Agreement, or as an officer or a director of any third party.

Section 10. Specific Performance. The parties agree that irreparable damage
would occur, no adequate remedy at law would exist and damages would be
difficult to determine, in

 

5



--------------------------------------------------------------------------------

the event that any of the provisions of this Agreement or the Proxy were not
performed in accordance with its specific terms or were otherwise breached. Each
Shareholder agrees that, in the event of any breach or threatened breach by such
Shareholder of any covenant or obligation contained in this Agreement or in the
Proxy, Parent shall be entitled (in addition to any other remedy that may be
available to it, including monetary damages) to seek and obtain (a) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation, and (b) an injunction restraining such breach or
threatened breach. Each Shareholder further agrees that neither Parent nor any
other Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 10, and each Shareholder irrevocably waives any right such
Shareholder may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

Section 11. Miscellaneous.

(a) Entire Agreement. This Agreement and the Merger Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, between the parties with respect thereto. This Agreement may not be
amended, modified or rescinded except by an instrument in writing signed by each
of the parties hereto.

(b) Further Assurances. Parent and the Shareholders will each execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and shall take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or, in the reasonable opinion of Parent,
advisable under applicable laws and regulations, to make effective the covenants
and agreements made by the Shareholders hereunder.

(c) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect and shall in no way be affected, impaired or invalidated,
provided that, upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable law in a mutually
acceptable manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to the
principles of conflicts of law thereof.

(e) Counterparts. This Agreement may be executed by facsimile signature and in
multiple counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

(f) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered (i) three business days after being sent by
registered or certified mail, return receipt requested, postage prepaid, or
(ii) one business day after being

 

6



--------------------------------------------------------------------------------

sent for next business day delivery, fees prepaid, via a reputable nationwide
overnight courier service, in each case to the intended recipient as set forth
below:

(i) if to a Shareholder to the address set forth on the respective signature
page of this Agreement;

(ii) if to Parent to:

Gladiator Corporation

c/o Francisco Partners

2882 Sand Hill Road

Menlo Park, CA 94025

Attn: Benjamin Ball

Phone: (650) 233-2902

Fax: (650) 233-2999

with a copy to:

Davis Polk & Wardwell

1600 El Camino Real

Menlo Park, CA 94025

Attn: Alan Denenberg

          Joy Woeber

Phone: (650) 752-2000

Fax: (650) 752-2111

(g) No Third Party Beneficiaries. This Agreement is not intended, and shall not
be deemed, to confer any rights or remedies upon any person other than the
parties hereto and their respective successors and permitted assigns, to create
any agreement of employment with any person or to otherwise create any
third-party beneficiary hereto.

(h) Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties, and any such assignment without such
prior written consent shall be null and void, except that Parent may assign this
Agreement to any direct or indirect Affiliate of Parent without the consent of
the Shareholders. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors and permitted assigns.

(i) Interpretation. When reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement, unless otherwise indicated.
The headings contained in this Agreement are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
The language used in this Agreement shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or

 

7



--------------------------------------------------------------------------------

neuter forms, and the singular form of nouns and pronouns shall include the
plural, and vice versa. Any reference to any federal, state, local or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” No summary of
this Agreement prepared by the parties shall affect in any way the meaning or
interpretation of this Agreement.

(j) WAIVER OF JURY TRIAL. EACH OF PARENT, THE COMPANY AND EACH SHAREHOLDER
HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF PARENT, THE COMPANY OR EACH SHAREHOLDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

(k) No Survival. The representation and warranties contained in the Agreement
shall not survive the termination of this Agreement.

(l) Capitalized Terms. Capitalized terms used but not defined herein shall have
the respective meanings set forth in the Merger Agreement.

[Signature Pages Follow.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.

 

GLADIATOR CORPORATION By:  

/s/ Benjamin Ball

Name:   Benjamin Ball Title:   President

(Signature Page to Support Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be validly
executed by a duly authorized officer thereof as of the date first above
written.

 

/s/ EDWARD J. BOREY

(Signature of Shareholder)

Edward J. Borey

(Print name of Shareholder) Address:  

 

 

 

Facsimile:  

 

(Signature Page to Support Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be validly
executed by a duly authorized officer thereof as of the date first above
written.

 

/s/ MICHAEL R. HALLMAN

(Signature of Shareholder)

Michael R. Hallman

(Print name of Shareholder) Address:  

 

 

 

Facsimile:  

 

(Signature Page to Support Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be validly
executed by a duly authorized officer thereof as of the date first above
written.

 

/s/ RICHARD A. LEFAIVRE

(Signature of Shareholder)

Richard A. LeFaivre

(Print name of Shareholder) Address:  

 

 

 

Facsimile:  

 

(Signature Page to Support Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be validly
executed by a duly authorized officer thereof as of the date first above
written.

 

/s/ STEVEN N. MOORE

(Signature of Shareholder)

Steven N. Moore

(Print name of Shareholder) Address:  

 

 

 

Facsimile:  

 

(Signature Page to Support Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be validly
executed by a duly authorized officer thereof as of the date first above
written.

 

/s/ WILLIAM J. SCHROEDER

(Signature of Shareholder)

William J. Schroeder

(Print name of Shareholder) Address:  

 

 

 

Facsimile:  

 

(Signature Page to Support Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be validly
executed by a duly authorized officer thereof as of the date first above
written.

 

/s/ BRADLEY E. SPARKS

(Signature of Shareholder)

Bradley E. Sparks

(Print name of Shareholder) Address:  

 

 

 

Facsimile:  

 

(Signature Page to Support Agreement)



--------------------------------------------------------------------------------

SCHEDULE A

 

Shareholder

  

Number of

Shares

Owned

  

Vested

Options

as of 7/21/06*

   Total

Edward J. Borey

   28,000    450,000    478,000

Bradley E. Sparks

   16,000    87,500    103,500               

Sub-Total Management

   44,000    537,500    581,500               

Michael R. Hallman

   20,700    10,000    30,700

Michael R. Kourey

   4,000    10,000    14,000

Richard A. LeFaivre

   7,000    10,000    17,000

Steven N. Moore

   1,358,465    10,000    1,368,465

William J. Schroeder

   17,500    10,000    27,500               

Sub-Total Board of Directors

   1,407,665    50,000    1,457,665               

Total - Management and Directors

   1,451,665    587,500    2,039,165               

--------------------------------------------------------------------------------

* Represents in-the-money options, assuming merger consideration of $4.25 per
share.



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

TO VOTE STOCK OF

WATCHGUARD TECHNOLOGIES, INC.

The undersigned shareholder of WatchGuard Technologies, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints the members of the
Board of Directors of Gladiator Corporation, a Delaware corporation (“Parent”),
and each of them, or any other designee of Parent, as the sole and exclusive
attorneys and proxies of the undersigned, with full power of substitution and
re-substitution, to vote, express consent or dissent and otherwise exercise all
voting rights (to the full extent that the undersigned is entitled to do so)
with respect to all of the issued and outstanding shares of capital stock of the
Company that now are owned of record by the undersigned (collectively, the
“Shares”) in accordance with the terms of this Irrevocable Proxy. The Shares
beneficially owned by the undersigned shareholder of the Company as of the date
of this Irrevocable Proxy are listed on the final page of this Irrevocable
Proxy. Upon the undersigned’s execution of this Irrevocable Proxy, any and all
prior proxies given by the undersigned with respect to the voting of any Shares
on the matters referred to in the third full paragraph of this Irrevocable Proxy
are hereby revoked and the undersigned agrees not to grant any subsequent
proxies with respect to such matters until after the Expiration Date (as defined
below).

This Irrevocable Proxy is irrevocable, is coupled with an interest, and is
granted in consideration of Parent (i) entering into that certain Agreement and
Plan of Merger (the “Merger Agreement”) by and among Parent, Warrior Acquisition
Corporation, a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), and the Company, which Merger Agreement provides for the merger
of Merger Sub with and into the Company (the “Merger”) and (ii) incurring
related fees and expenses. As used herein, the term “Expiration Date” shall mean
such date and time as the Merger Agreement shall have been terminated in
accordance with its terms. Capitalized terms used and not otherwise defined
herein shall have the respective meanings assigned to them in the Merger
Agreement.

The attorneys and proxies named above, and each of them are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting rights of the undersigned with respect to the Shares (including,
without limitation, the power to execute and deliver written consents), at every
annual, special or adjourned meeting of the shareholders of the Company and in
every written consent in lieu of such meeting:

(a) in favor of adoption of the Merger Agreement and approval of the
transactions contemplated thereby;

(b) against the approval of any proposal made in opposition to or in competition
with the consummation of the Merger and the Merger Agreement;

 

Exhibit A-1



--------------------------------------------------------------------------------

(c) against any proposal that would reasonably lead to, result in the conditions
of the Company’s or Parent’s or Merger Sub’s obligations under the Merger
Agreement not being fulfilled;

(d) against the adoption of any reorganization, recapitalization, liquidation or
winding up of the Company or any other extraordinary transaction involving the
Company

(e) against any Competing Transaction (as defined in the Merger Agreement); and

(f) against the election of a group of individuals to replace a majority or more
of the individuals presently on the Board of Directors of the Company.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter except as provided above. The undersigned shareholder may vote
the Shares on all other matters.

All authority herein conferred shall survive the death or incapacity of the
undersigned and any obligation of the undersigned hereunder shall be binding
upon the heirs, personal representatives, successors and assigns of the
undersigned.

(Remainder of page intentionally left blank)

 

Exhibit A-2



--------------------------------------------------------------------------------

This Irrevocable Proxy is coupled with an interest as aforesaid and is
irrevocable.

Dated:                     , 2006

 

 

(Signature of Shareholder)

 

(Print Name of Shareholder)

 

 

  shares of Company Common

Stock owned on the date hereof:

 

  shares of Company Common

Stock issuable upon the exercise of

outstanding options, warrants or other rights.

(Signature Page to Irrevocable Proxy)



--------------------------------------------------------------------------------

This Irrevocable Proxy is coupled with an interest as aforesaid and is
irrevocable.

Dated:                     , 2006

 

 

(Print name of Shareholder)

 

(Signature of Shareholder)

 

(Print name of signatory)

 

(Print title of signatory)

 

 

  shares of Company Common

Stock owned on the date hereof:

 

  shares of Company Common

Stock issuable upon the exercise of

outstanding options, warrants or other rights.

(Signature Page to Irrevocable Proxy)